Title: To James Madison from Thomas Aborn, 28 June 1802 (Abstract)
From: Aborn, Thomas
To: Madison, James


28 June 1802, Providence. Informs JM that he left Cayenne on 9 Apr. “On my arrival at that Port which was on the 5th. Feby 1802 I waited upon the Governor Victor Hugues and acquainted him of my appointment as Vice Commercial Agent of the United States.… The Governor observed to me that he was not authorised to receive an Agent from the United States, as he conceived the American Government had no Right by the late Treaty between France & the United States to send Consuls to the French Islands, he then requested of me a Copy of my Credentials in order to send to France and wait an answer from his Government.… On account of my ill state of health and the unpleasant situation I should have been placed [in] to have remained there unacknowledged by that Government I thought it most prudent to leave the Colony for the present.” Encloses a copy of the law imposing duties on foreign vessels trading to Cayenne. Reports that American vessels are subject to “many impositions” under the present government; the people are dissatisfied, and they “expect when they shall receive from France the new laws for the Colony of Cayenne, the American Trade will be placed under the same regulations as it was previous to the Revolution.”
 

   
   RC and enclosure (DNA: RG 59, CD, Cayenne, vol. 1). RC 2 pp.; docketed by Brent as received 5 July. Enclosure (9 pp.; in French) is a copy of an arrêté issued by Hugues consisting of fourteen articles restricting foreign trade at Cayenne.



   
   A full transcription of this document has been added to the digital edition.

